ADVISORY ACTION

Response to Amendment
The newly presented amendment to Claim 1 filed April 27, 2022 which sets forth “said composition (Z) is formed in the presence of diphenylmethane 4,4’-diisocyanate” appears to overcome all rejections set forth in the Final Office action mailed February 24, 2022.  The applied prior art, WO 2010/010010 to Schips et al. and US 2019/0048162 to Wartig et al., does not teach a bead foam made of a composition (Z) formed in the presence of 4,4’-MDI.  
However, the proposed amendments filed April 27, 2022 will not be entered because they raise new issues.  Further search is needed to determine whether the formation of a bead foam composition in the presence of 4,4’-MDI is taught by another prior art reference.  Additionally, the proposed amendment raises a new issue with respect to 35 U.S.C 112, second paragraph.  Specifically, that composition (Z) is formed in the presence of 4,4’-MDI would imply that it comprises this compound.  Thus, it does not appear that the earlier proviso that “the entirety of components I and II provides 100% by weight” can be met when 4,4’-MDI is further included in (Z).

	
	

Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive.  The arguments are directed to the new limitations which have not been entered.  However, it is respectfully submitted that the entry of the proposed amendments would still not render the instant claims commensurate in scope with the data relied upon to show unexpected results.  On page 6 of the remarks, applicant argues that the cited art of record, alone or in combination, fails to disclose or suggest any advantageous mechanical properties for a bead foam made of a composition comprising 80 to 90 weight percent of an ether-based TPU, 10 to 20 weight percent of a polystyrene having a modulus of elasticity of 1650 MPa to below 2700 MPa which is formed in the presence of diphenylmethane 4,4’-diisocyanate.  Applicant cites evidence of advantageous mechanical properties realized with a content of 10 to 20 wt%. 
However, the italicized portions above are not adequately shown by the data provided.  Namely, the claims set forth a polystyrene having a modulus of elasticity anywhere in the range of 1650 MPa to below 2700 MPa; however, all data is directed to STYROLUTION® PS 485N which has a modulus of elasticity of 1650 MPa.  It is then unknown if the alleged unexpected results would be achieved with, and only with, a polystyrene having any elasticity modulus in the instantly claimed range.  Additionally, the claims appear to differ from the data provided in that the claimed composition is formed in the presence of 4,4’-MDI.  On the other hand,  the relied upon examples provide a second thermoplastic polyurethane to which 4,4’-MDI is added to prepare the bead foam composition (see paragraphs spanning pages 1 – 2 of the 1.132 declaration and P0208 of the PG-PUB of the instant application).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764